Opinion by
White, P. J.
§ 69. Allegation of breach of contract. In a suit for a breach of rent contract, the petition alleged that “defendant never complied with the terms of the written contract, in this, that defendant failed and refused to pay plaintiffs for the work and labor done by them on defendant’s farm during the year 1876, as stipulated for in said contract, and that they did work, the value of which is reasonably worth the sum of $100.” Held, that while this allegation is very general, it was sufficient, in the absence of any special exception to it, to entitle the plaintiff to introduce evidence of the breach of the contract, and *31of the value of the work and labor done. [Sayles’ PI. § 61; Holman v. Criswell, 15 Tex. 394.]
June 9, 1880.
Eeversed and remanded.